In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00159-CR



              AUGUST BASS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 202nd District Court
                Bowie County, Texas
            Trial Court No. 17F1280-202




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                    MEMORANDUM OPINION
           August Bass has filed an untimely notice of appeal from a conviction of unauthorized use

of a vehicle. 1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Bass’ sentence was imposed on

September 27, 2018, and Bass timely filed a motion for new trial. Under Rule 26.2(a) of the Texas

Rules of Appellate Procedure, the deadline for filing a notice of appeal under these circumstances

was December 26, 2018. See TEX. R. APP. P. 26.2(a)(2). Bass’ notice of appeal was not filed until

July 2, 2019. The Texas Court of Criminal Appeals has expressly held that, without a timely notice

of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim. App. 1998)

(per curiam).

           We notified Bass by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. While Bass did file a response to our

jurisdictional defect letter, his response failed to address the simple fact that we lack jurisdiction

over this appeal.




1
    See TEX. PENAL CODE ANN. § 31.07.

                                                   2
        Because Bass did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.




                                                Ralph K. Burgess
                                                Justice



Date Submitted:       August 14, 2019
Date Decided:         August 15, 2019

Do Not Publish




                                               3